In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-092 CV

____________________


IN RE BRETT WESLEY DEERINGER




Original Proceeding



MEMORANDUM OPINION (1)
	Brett Wesley Deeringer, who is an inmate confined in the Institutional Division of
the Texas Department of Criminal Justice, seeks mandamus relief to compel Barbara
Adamick, the Montgomery County District Clerk, to forward his post-conviction petition
for writ of habeas corpus to the Court of Criminal Appeals.  See Tex. Code Crim. Proc.
Ann. art. 11.07, § 3(c) (Vernon Supp. 2005).   
	The district clerk is not one of the persons against whom we may issue a writ of
mandamus other than to protect our jurisdiction, and the relator has not shown that the writ
is necessary to enforce our jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (Vernon
2004).  Therefore, the relator has not shown that he is entitled to the relief sought.  The
petition for writ of mandamus, filed March 9, 2005, is denied.
	WRIT DENIED.  
									PER CURIAM

Opinion Delivered March 17, 2005 
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.